Citation Nr: 0318205	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  01-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for lumbar spine 
strain.

2.	Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




REMAND

On November 14, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain records from each health care 
provider the appellant identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
can't be obtained and we don't have 
affirmative evidence that they don't 
exist, inform the appellant of the 
records that we were unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the appellant 
that we will proceed to decide the appeal 
without these records unless he is able 
to submit them.  Allow an appropriate 
period of time within which to respond.

2.  Only after the development described 
above has been completed, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination: the 
veteran should be scheduled to undergo a 
VA examination, conducted by an 
orthopedist, to evaluate the nature, 
severity, and etiology of the claimed 
lumbar spine strain and degenerative disc 
disease of the lumbar spine.  If no such 
disorders are currently found, the 
examiner should so indicate.  The claims 
folder must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All test and studies 
deemed necessary, including x-rays and 
MRIs, should be conducted in order to 
render the diagnoses of the claimed back 
disorders.  The examiner should review 
all of the veteran's medical records and 
history, including his 1962 records from 
Dr. Keats and any other contemporary 
treatment records available, the service 
medical records including all medical 
notations dated in 1967, and Dr. 
Whitehead's statements dated February and 
March 1999, and July and August 2001 
rendering a conclusory opinion that the 
veteran's active service aggravated his 
1962 back injury.  Following an 
examination of the veteran and a review 
of his medical records and history, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the claimed pre-service back 
disorders were permanently 
aggravated/increased in disability during 
the veteran's active service, and whether 
such increase was due to the natural 
progress of the disease.  Additionally, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the claimed back disorders were 
first manifested or incurred during the 
veteran's active service, became manifest 
to a compensable degree within a one year 
period of his discharge from service, or 
are otherwise related to his active 
service.  Lastly, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed back disorders are related to the 
1996 injury the veteran sustained while 
lifting heavy boxes.  If the etiology of 
the veteran's current back disorders are 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's back disorders.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.







		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





